Citation Nr: 0434287	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-27 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date, prior to December 10, 2001, 
for the grant of entitlement to service connection for the 
cause of the veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from January 1971 to June 
1974, and September 1990 to October 1992, including active 
service in Southwest Asia in support of Operation Desert 
Shield and Desert Storm.  He died on April [redacted] 1998.  The 
appellant is the surviving spouse of the veteran.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The RO assigned an effective date of December 10, 2001 for 
the grant of service connection for the cause of the 
veteran's death.  The appellant has perfected an appeal as to 
the effective date assigned.  

It is noted that the issue of entitlement to nonservice-
connected pension had been certified by the RO to the Board 
for appeal.  Although the RO had issued a statement of the 
case as to that issue in August 2003, the appellant never 
filed a substantive appeal regarding it.  In fact, in a 
statement received in May 2004, the appellant indicated that 
the issue was not under appeal.  Thus, the Board is without 
jurisdiction with respect to that issue, and it will not be 
addressed.  

In June 2004, the appellant appeared at a travel Board 
hearing conducted by the undersigned at the RO.  The 
transcript of that hearing has been associated with the 
claims file, and the case is ready for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows that the RO provided the 
appellant with general notice of the statutory and regulatory 
provisions relevant to her claim in its statement of the case 
furnished to her in August 2003; however, she has not been 
provided specific notice of the VCAA and this law's 
requirements, particularly VA's obligation to inform the 
claimant which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

Just as importantly, it is also noted that the statement of 
the case that was provided to the appellant set forth an 
incorrect rendition of the laws and regulations that would be 
controlling in the adjudication of her claim.  




Specifically, in the August 2002 decision and the August 2003 
statement of the case, the appellant was incorrectly advised 
that the disposition of her claim would turn on the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  In actuality, 
the appellant's claim turns upon the provisions found in 38 
U.S.C.A. § 5110 (West 2002), 38 C.F.R. § 3.400 (2003), and 
especially 38 C.F.R. § 3.114 (2003).

As such, absent notice of the VCAA and of the laws and 
regulations that will control the disposition of the 
appellant's claim, it would potentially be prejudicial to the 
appellant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant, and where the 
incorrect law of the case has been cited - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Such notice must also include a 
recitation of the pertinent provision 
found in 38 U.S.C.A. § 5110 (West 2002), 
38 C.F.R. § 3.400 (2003), and especially 
38 C.F.R. § 3.114 (2003), governing the 
disposition of the appellant's claim.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


